DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an Amendment dated April 12, 2022.  Claims 1-2, 8, 12, 14 and 18-19 are amended.  Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.  
Taking the broadest reasonable interpretation, the invention is directed towards splitting payments on a transaction.  According to Applicant’s Specification paras. 0068, 0074
[0068]…For example, the transaction processing module 218 may determine approval if each of the funding payment transactions are approved, and may determine denial if one or more of the funding payment transactions are declined.”
[0074] FIG. 4, there are three different funding transaction accounts used to fund the split payment transaction, with each having a different issuer 106 receiving their respective secondary authorization request. In step 414, each issuer 106 may perform authorization for the respective secondary payment transaction, which may result in an approval or denial of the secondary payment transaction.
Regan, USP Pub. No. 20180108011 discloses multiple funding sources used to fund a split payment transaction and the process of denial (Regan, see also paras. 0073, 0075).  


According to Applicant’s specification paras. 00043- 0044
[0043] Proceeding to block 216, the transaction authorization service 116 can determine whether each transaction initiated with a linked transaction account 136 was authorized. If any of the transactions initiated with the linked transaction account 136 fail to be authorized, the process can end. This can result in the transaction authorization service 116 declining the transaction with the transaction authorization client 166. However, in some implementations, the transaction authorization service 116 could first try to authorized the transaction with a different linked transaction account 136, assuming another one with sufficient purchasing power 153 Is linked to the user account 126 and permitted to be used by the transaction authorization rule 133 identified at block 209. If authorization is successful, then the process proceeds to block 219.
[0044] Then at block 219, the transaction authorization service 116 can debit a portion of the transaction amount to each linked transaction account 136. For example, if a purchase had a transaction amount of $1,200, the transaction authorization service 116 could debit (or otherwise charge or collect) $800 from a first linked transaction account 136 and debit (or otherwise charge or collect) $400 from a second linked transaction account 136. [0045] It should be noted that the operations of blocks 213 through 219 may be performed simultaneously or in parallel. For example, authorization of a transaction at block 213 may also involve debiting a linked transaction account 136 as described at block 219. [0046] Finally, at block 223, the transaction authorization service 116 can authorize the transaction with the merchant. This can include returning an authorization success message to the merchant. It can also involve causing an amount of funds equal to the transaction amount (minus a processing fee in some embodiments) to be deposited into the merchant account of the merchant, as illustrated at block 226. Once the transaction is authorized, the process ends. [0047] Referring next to FIG. 2B, shown is a flowchart that provides one example of the operation of a portion of the transaction authorization service 116. The flowchart of FIG. 2B provides merely an example of the many different types of functional arrangements that can be employed to implement the operation of the depicted portion of the transaction authorization service 116. As an alternative, the flowchart of FIG. 2B can be viewed as depicting an example of elements of a method implemented within the network environment 100.
Applicant’s Specification supports a scenario where the evaluation and decision to apply funds from accounts with sufficient purchasing power.  Further, Examiner has introduced new reference Dangott, USP Pub. No. 20120233074 which discloses the order in which funds are applied to a transaction.  Examiner maintains the cited art as disclosing the limitations of the claimed invention. 





Response to Arguments
101 Rejection Analysis  
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 
(Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

An abstract idea deemed to be novel is no less abstract (see Flook- new mathematical formula was an abstract idea).  
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 – See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.
Taking the broadest reasonable interpretation, the invention (as recited in claims 1-20) is directed towards an abstract idea of payment processing, wherein the choice of payment or funding source is an aggregated fund source (App. Spec. paras. 0017-0018) that draws from different accounts linked to the aggregated fund source based on pre-defined rules being satisfied.
The invention recites 
“8. A method for a transaction authorization service comprising:
receiving a transaction authorization request for a transaction from a merchant device, the transaction authorization request comprising an aggregated transaction account identifier, a transaction amount, and a merchant identifier:
identifying an aggregated transaction account by the aggregated transaction account identifier, wherein the aggregated transaction account comprises a first linked transaction account and a second linked transaction account;
identifying a transaction authorization rule for the aggregated transaction account that directs the transaction authorization service, after the transaction authorization service fails to authorize the transaction authorization request using the first linked transaction account, to authorize the transaction authorization request using the second linked transaction account;
sending a first issuer authorization request to the issuer of the first linked transaction account, the first issuer authorization request comprising the transaction amount and the merchant identifier;
receiving a first issuer authorization response from the issuer of the first linked transaction account rejecting the first issuer authorization request;
in response to receiving the first issuer authorization response rejecting the first issuer authorization request
sending a second issuer authorization request to the issuer of the second linked transaction account, the second issuer authorization request comprising the transaction amount and the merchant identifier;
receiving a second issuer authorization response from the issuer of the second linked transaction account; and sending an authorization response to the merchant device, the authorization response indicating that the transaction is authorized for the transaction amount.



According to Applicant’s specification paras. 0012-0017.
[[0012] As illustrated in FIG. 1, shown is a network environment 100 according to various embodiments. The network environment 100 can include a computing environment 103, a client device 106, and a merchant device 109, which can be in data communication with each other via a network 113.
[0013] The network 113 can include wide area networks (WANs), local area networks (LANs), personal area networks (PANs), or a combination thereof. These networks can include wired or wireless components or a combination thereof. Wired networks can include Ethernet networks, cable networks, fiber optic networks, and telephone networks such as dial-up, digital subscriber line (DSL), and integrated services digital network (ISDN) networks. Wireless networks can include cellular networks, satellite networks, Institute of Electrical and Electronic Engineers (IEEE) 802.11 wireless networks (i.e., WI-FI®), BLUETOOTH® networks, microwave transmission networks, as well as other networks relying on radio broadcasts. The network 113 can also include a combination of two or more networks 113. Examples of networks 113 can include the Internet, intranets, extranets, virtual private networks (VPNs), and similar networks.
[0014] The computing environment 103 can include one or more computing devices that include a processor, a memory, and/or a network interface. For example, the computing devices can be configured to perform computations on behalf of other computing devices or applications. As another example, such computing devices can host and/or provide content to other computing devices in response to requests for content.
[0015] Moreover, the computing environment 103 can employ a plurality of computing devices that can be arranged in one or more server banks or computer banks or other arrangements. Such computing devices can be located in a single installation or can be distributed among many different geographical locations. For example, the computing environment 103 can include a plurality of computing devices that together can include a hosted computing resource, a grid computing resource or any other distributed computing arrangement. In some cases, the computing environment 103 can correspond to an elastic computing resource where the allotted capacity of processing, network, storage, or other computing-related resources can vary over time.
[0016] Various applications or other functionality can be executed in the computing environment 103. The components executed on the computing environment 103 include a transaction authorization service 116, a transaction authorization portal 110, and other applications, services, processes, systems, engines, or functionality not discussed in detail herein.
[0017] Also, various data is stored in a data store 123 that is accessible to the computing environment 103. The data store 123 can be representative of a plurality of data stores 123, which can include relational databases or non-relational databases such as object-oriented databases, hierarchical databases, hash tables or similar key-value data stores, as well as other data storage applications or data structures. Moreover, combinations of these databases, data storage applications, and/or data structures may be used together to provide a single, logical, data store. The data stored in the data store 123 is associated with the operation of the various applications or functional entities described below. This data can include one or more user accounts 126, and potentially other data




Taking the broadest reasonable interpretation, the invention (as recited in claims 1-20) is directed towards an abstract idea of payment processing, wherein the choice of payment or funding source is an aggregated fund source based on pre-defined rules.   These steps describe the process a person would take to determine which source of funds are available to be applied to a payment request.  It is a building block of ingenuity in promoting commerce. The claims are directed to a certain method of organizing human activity.  Moreover, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  
Mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer is not sufficient to show an improvement in computer-functionality. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016).  As a result, use of a computer to carry out a series of steps for which it had not previously been used does not improve the usefulness, or functionality, of the computer itself. Rather, as in SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169–70 (Fed. Cir. 2018), here the claim “limitations require no improved computer resources [Applicants] claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.”   
The invention is directed to payment processing through an aggregated fund source, when certain predefined conditions are met, but absent is any support for any improvements to the process of determining the particular source of funding from the aggregated account to be applied the payment request.  
The additional elements beyond the abstract idea is the processor and computer network which are described at a high level of generality (App. Spec. para. 0012-0017) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
There components as described without more or any evidence does not provide support for those steps to amount to an improvement.  Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of processing a payment to be made from an aggregated account, absent is any support for a similar improvement.
The claims as recited seem to suggest no more than automating the process of processing the payment to be made from an account associated with the aggregated payment source based on predefined criteria or instructions.  Absent is an evidence of executing these steps beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).
2B - The next step is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.
Using a computer for data gathering, generation, analysis and evaluating conditions for determining the source of payment is one of the most basic functions of a computer.  All of these computer functions are generic computer activities that are performed only for their conventional uses.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image1.png
    7
    35
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    7
    6
    media_image2.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming").  
Each step does no more than require a generic computer to perform generic computer functions.  Considered as ordered combination, the computer components of the claims as recited add nothing that is not already present when the steps are considered separately (generic computer components - see Spec. paras. 0012-0018 -- standard off-the-shelf computer components suggesting the merely applying the judicial exception using computers as tools).  The purported inventive concept resides in the sequence of steps for the payment request for the funds to be applied from the aggregated account and not in how the processing technologically achieves those results. 
The dependent claims 2-7, 9-13 and 15-20 provide additional details about the invention.  For example, claims 2 and 5-8 and 19-20 provide additional details about the order and the applicable predefined conditions in a manner that merely refines and further limits the abstract ideas of independent claims 1, 8 and 14 and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  Examiner maintains the 101 rejection of claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 8 which is illustrative of independent claims 1 and 14 recites:
8. A method for a transaction authorization service comprising:
receiving a transaction authorization request for a transaction from a merchant device, the transaction authorization request comprising an aggregated transaction account identifier, a transaction amount, and a merchant identifier:
identifying an aggregated transaction account by the aggregated transaction account identifier, wherein the aggregated transaction account comprises a first linked transaction account and a second linked transaction account;
identifying a transaction authorization rule for the aggregated transaction account that directs the transaction authorization service, after the transaction authorization service fails to authorize the transaction authorization request using the first linked transaction account, to authorize the transaction authorization request using the second linked transaction account;
sending a first issuer authorization request to the issuer of the first linked transaction account, the first issuer authorization request comprising the transaction amount and the merchant identifier;
receiving a first issuer authorization response from the issuer of the first linked transaction account rejecting the first issuer authorization request;
in response to receiving the first issuer authorization response rejecting the first issuer authorization request
sending a second issuer authorization request to the issuer of the second linked transaction account, the second issuer authorization request comprising the transaction amount and the merchant identifier;
receiving a second issuer authorization response from the issuer of the second linked transaction account; and sending an authorization response to the merchant device, the authorization response indicating that the transaction is authorized for the transaction amount.

The invention as claimed recites an abstract idea of payment processing, wherein the choice of payment or funding source is an aggregated fund source (App. Spec. paras. 0017-0018) based on pre-defined rules.   These steps describe the process a person would take to determine which source of funds are available to be applied to a payment request.  Further, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as mental processes.  The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).
The next step is to determine if the claims recite additional elements that integrate the judicial exception into a practical application.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. computing device, and processor; see App. specification paras. 0014-0016).  
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device, processor) to receive/identify/identify/send/receive/send/ data between the transaction devices.  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-7, 9-13 and 15-20 provide additonal details about the predefined rules applied to processing the transactions and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Regan, USP Pub. No. 20180108011 in  view of Dangott, USP Pub. No. 20120233074.
As to claim 8. Regan discloses A method for a transaction authorization service comprising:
receiving a transaction authorization request for a transaction from a merchant device, the transaction authorization request comprising an aggregated transaction account identifier, a transaction amount, and a merchant identifier (Regan, paras. 0006-0007; see also Figs. 3-4):
identifying an aggregated transaction account by the aggregated transaction account identifier, wherein the aggregated transaction account has a first linked transaction account and a second linked transaction account (Regan, paras. 0006-0007 – common account identifier; see also Figs. 1 element 104; para. 0027);
identifying a transaction authorization rule for the aggregated transaction account that directs the transaction authorization service(Regan, Fig. 3 element 312, 314; Fig. 4);, after the transaction authorization service fails to authorize the transaction authorization request using the first linked transaction account, to authorize the transaction authorization request using the second linked transaction account (Regan, Fig. 3 element 312, 314; Fig. 4)
sending a first issuer authorization request to the issuer of the first linked transaction account, the first issuer authorization request comprising the transaction amount and the merchant identifier(Regan, Fig. 3 element 312, 314; Fig. 4; see also para. 0027; Fig 9 para. 0904, 0906, 0922-0924, 0950);
receiving a first issuer authorization response from the issuer of the first linked transaction account rejecting the first issuer authorization request (Regan, Fig. 3 element 312, 314; Fig. 4);
sending a second issuer authorization request to the issuer of the second linked transaction account, the second issuer authorization request comprising the transaction amount and the merchant identifier(Regan, Fig. 3 element 312, 314; Fig. 4; see also Fig. 9);
receiving a second issuer authorization response from the issuer of the second linked transaction account (Regan, Figs. 3-4); and sending an authorization response to the merchant device, the authorization response indicating that the transaction is authorized for the transaction amount(Regan, Figs. 3-4).
Regan does not directly disclose but Dangott discloses in response to receiving the first issuer authorization, response rejecting the first issuer authorization request (Dangott, paras. 0030 – “Exemplary embodiments may be configured to use funds from benefit or entitlement programs prior to using the consumer's own funds. If the rule set is gone through in its entirety and no qualifying funds are found or there are insufficient funds, then the transaction may not be approved”; see also para. 0094).
It would have been obvious to one skilled in the art before the filing date of the claimed invention to modify Regan with Dangott because it would provide an improvement in the accessibility to multiple sources of funds from one a single point of entry thereby addressing the need to have carry multiple cards and also offer access to alternative sources of funds to be applied to an existing transaction). 
As to claim 9, Regan discloses the method of claim 8, wherein the first linked transaction account Is a credit card and the receiving a first issuer authorization response from the issuer of the first linked transaction account rejects the first issuer authorization request due to lack of sufficient credit related to the credit card (Regan, Fig. 3 element 312, 314).
As to claim 10, Regan discloses the method of claim 8, wherein the first linked transaction account is a debit card and the receiving a first issuer authorization (Regan, paras. 0022, 0024, 0029) response from the issuer of the first linked transaction account rejects the first issuer authorization request due to lack of sufficient funds related to the debit card (Regan, Fig. 3, paras. 312, 314; Fig. 4)
As to claim 11, Regan discloses the method of claim 8, wherein the second linked transaction account is a credit card, a charge card, a debit card, or a stored value payment instrument (Regan, paras. 0022, 0024, 0027-0029).
As to claim 12, Regan discloses the method of claim 8, wherein the aggregated transaction Regan, Figs. 4-6).
As to claim 13, Regan discloses the method of claim 12 comprising additional steps after receiving a second issuer authorization response from the issuer of the second linked transaction account, but before sending an authorization response to the merchant device, the authorization response indicating that the transaction is authorized for the transaction amount (Regan, Figs. 3 elements 312, 314):
sending a third issuer authorization request to the issuer of the third linked transaction account, the third issuer authorization request comprising the transaction amount and the merchant identifier (Regan, Figs. 3-4); and
receiving a third issuer authorization response from the issuer of the third linked transaction account accepting the third issuer authorization request (Regan, Figs. 3-4).
	As to claims 1-7 contains limitations similar to claims 8-13 and 14-20 and are rejected in like manner.
As to claims 14-20 contains limitations similar to claims 8-13 and are rejected in like manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019